J-S24003-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
               v.                         :
                                          :
                                          :
 JERMAINE TERRELL MILLER                  :
                                          :
                    Appellant             :   No. 1284 MDA 2017

                 Appeal from the PCRA Order July 24, 2017
    In the Court of Common Pleas of Franklin County Criminal Division at
                      No(s): CP-28-CR-0000626-2014


BEFORE: OLSON, J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                               FILED JUNE 13, 2018

      Appellant, Jermaine Terrell Miller, appeals pro se from the order entered

on July 24, 2017, dismissing his petition filed under the Post-Conviction Relief

Act (PCRA), 42 Pa.C.S.A. § 9541-9546. We affirm.

      We have previously summarized the facts underlying Appellant’s

convictions:

        [Appellant’s convictions] stem from an incident that occurred
        on March 13, 2014, when Appellant, believing that his mother
        had stolen his identity, made threatening and harassing
        phone calls to his mother, sister, and brother. In particular,
        Appellant threatened to kill his mother if she did not confess
        to his accusations of theft. The situation escalated when
        Appellant arrived at his mother’s home later that afternoon.
        A physical altercation ensued when Appellant’s brother
        attempted to remove Appellant from the property. Once
        Appellant’s brother had Appellant restrained, he instructed
        Appellant to leave. However, upon being freed, Appellant
        grabbed a kitchen knife and chased his brother out of the
        house, slashing at him and threatening to kill him. The family
        called police who arrived and observed Appellant throw the
J-S24003-18


          knife across the street. Appellant was subsequently arrested
          and charged with [terroristic threats, simple assault, and
          disorderly conduct.1]

          The matter proceeded to a jury trial, at which Appellant chose
          to represent himself. On August 3, 2015, Appellant was
          found guilty of all charges. On September 2, 2015, Appellant
          was sentenced to an aggregate term of 40 to 84 months’
          incarceration.

Commonwealth v. Miller, 154 A.3d 848 (Pa. Super. 2016) (unpublished

memorandum) at 1-2. We affirmed Appellant’s judgment of sentence on July

8, 2016. Id.

        On August 3, 2016, Appellant filed a timely, pro se PCRA petition and

the PCRA court appointed counsel to represent Appellant during the

proceedings. However, on May 9, 2017, appointed counsel filed a no-merit

letter and a request to withdraw as counsel, pursuant to Commonwealth v.

Turner, 544 A.2d 927 (Pa. 1988) and Commonwealth v. Finley, 550 A.2d

213 (Pa. Super. 1988) (en banc).




____________________________________________


1   18 Pa.C.S.A. §§ 2706(a)(1), 2701(a)(3), and 5503(a)(1), respectively.




                                           -2-
J-S24003-18



       On July 24, 2017, the PCRA court summarily dismissed Appellant’s PCRA

petition.2 Appellant then filed a timely, pro se notice of appeal.3

       Appellant numbers nine issues on appeal.       However, the argument

section of Appellant’s brief is incomprehensible – there is simply no coherent

discussion of any appealable issue within Appellant’s brief. See Appellant’s

Brief at 5-6. This defect substantially impedes our ability to perform appellate

review of Appellant’s claims; as such, we conclude that Appellant has waived

all of his claims on appeal. Commonwealth v. Hardy, 918 A.2d 766, 771

(Pa. Super. 2007) (“[w]hen briefing the various issues that have been

presented, it is an appellant’s duty to present arguments that are sufficiently

developed for our review. . . . This Court will not act as counsel and will not

develop arguments on behalf of an appellant. Moreover, when defects in a


____________________________________________


2 The PCRA court failed to issue Appellant notice that it intended to dismiss
the petition without holding a hearing. See Pa.R.Crim.P. 907(1). As we have
explained, “[a]lthough the notice requirement set forth in Rule 907 has been
held to be mandatory,” where an appellant fails to object to the omission of
the notice, the appellant “has waived the issue.” Commonwealth v. Boyd,
923 A.2d 513, 514 n.1 (Pa. Super. 2007). In the case at bar, Appellant does
not claim that the PCRA court erred when it failed to issue the Rule 907 notice.
See Appellant’s Brief at 1-7. As such, Appellant has waived any claim of error
with respect to this issue.

3 On August 30, 2017, this Court remanded the case to the PCRA court and
instructed the PCRA court to determine whether Appellant was properly
proceeding pro se on appeal. Order, 8/30/17, at 1. On September 8, 2017,
the PCRA court issued an order, declaring that it had inadvertently failed to
grant appointed counsel’s petition to withdraw. PCRA Court Order, 9/30/17,
at 1. Therefore, on September 8, 2017, the PCRA court issued an order that
granted appointed counsel’s petition to withdraw. Id.


                                           -3-
J-S24003-18



brief impede our ability to conduct meaningful appellate review, we may

dismiss the appeal entirely or find certain issues to be waived”) (internal

citations omitted); O’Neill v. Checker Motors Corp., 567 A.2d 680, 682 (Pa.

Super. 1989) (“[w]hile this Court is willing to liberally construe materials filed

by a pro se litigant, . . . [a pro se] appellant is not entitled to any particular

advantage because she lacks legal training”).

      Order affirmed. Jurisdiction relinquished.

      Judge Musmanno joins this Memorandum.

      Judge Kunselman files a Concurring Statement in which Judge

Musmanno joins.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 06/13/2018




                                      -4-